Citation Nr: 0740173	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  99-13 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of a 
right eye disorder.  

2.  Entitlement to service connection for claimed right elbow 
condition.

3.  Entitlement to service connection for a claimed 
gastrointestinal condition, to include as secondary to the 
medication taken for the service-connected arthritic 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to July 
1991, with additional service in the Alabama Army National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1999 and January 2006 rating 
decisions issued by the RO.  

The veteran testified before the undersigned Acting Veterans 
Law Judge (AVLJ) at a Travel Board hearing held at the RO in 
August 2007.

The veteran's claim for residuals of a right eye disorder was 
the subject of previous decisions.  The Board has a legal 
duty to address the "new and material evidence" requirement 
under 38 C.F.R. § 3.156(a) regardless of the actions of the 
RO.  

If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate to not consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The Board is aware that the veteran filed a claim for service 
connection for a right elbow disability in March 2001.  
However, some supporting evidence submitted, including the 
August 2007 Board hearing testimony refers to the previously 
service-connected left elbow disability.  In this regard, the 
Board notes that in a March 1995 rating decision the RO 
granted service connection for a left elbow disability and 
assigned a non-compensable evaluation.  In a November 2002 
rating decision, the RO assigned an increased 10 percent 
evaluation for the service-connected left elbow disability.  
A January 2006 rating decision addressed the claimed right 
elbow disorder.  The veteran subsequently perfected his 
appeal concerning a right elbow disorder.  Accordingly, the 
issue before the Board on appeal is entitlement to service 
connection for a right elbow disability.  However, as the 
record seems to indicate that the veteran wishes to file a 
claim for an increased evaluation for his service-connected 
left elbow disability, that matter is referred back to the RO 
for the proper development.  


FINDINGS OF FACT

1.  The veteran's claim of service connection for residuals 
of a right eye disorder was previously denied in a March 2001 
Board decision.  

2.  The evidence presented since the March 2001 Board 
decision is not shown to be more than cumulative and 
redundant in nature and is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.   

3.  The veteran is not shown to have a current right elbow 
disability that is due to any event or incident associated 
with his period of active military service.  

4.  The veteran is not shown to have a current 
gastrointestinal condition that is due to any event or 
incident associated with his period of active military 
service; a current gastrointestinal problem has not otherwise 
been shown to have been caused or aggravated by service or 
the medication prescribed for his service-connected arthritic 
disabilities.





CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for residuals of a 
right eye disorder has not been presented.   38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2001).  

2.  Service connection for a right elbow disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2007).

3.  Service connection for a gastrointestinal condition is 
not warranted on a direct or secondary basis.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder gastrointestinal 
disorder.  There is no indication from the record that there 
remain any outstanding records of medical treatment that the 
RO has not obtained or made sufficient efforts to obtain.

For reasons described in further detail hereinbelow, a VA 
examination addressing the etiology of the veteran's right 
elbow disorder has not been found to be "necessary" under 
38 U.S.C.A. § 5103A(d).  

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed right elbow disorder.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159 when: (1) there is competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability), (2) there is evidence establishing 
that the veteran suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period, (3) there is an indication the 
current disability or symptoms may be associated with 
service, and (4) there is not sufficient medical evidence to 
make a decision.  

In this case, however, there is no medical evidence 
indicating a current right elbow disability, let alone 
medical evidence linking the veteran's claimed right elbow 
disorder to service, and there exists no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003)

The Board is also satisfied that October 2005 and February 
2006 letters from the RO met VA's duty to notify the veteran 
of the evidence necessary to substantiate his claims.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

Here, the noted VCAA letters were issued prior to and 
subsequent to the appealed March 1999 and January 2006 rating 
decisions.  However, as indicated above, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claims and assist him in 
developing relevant evidence.  Moreover, the RO readjudicated 
the appeal concerning service connection for a 
gastrointestinal disorder in a February 2006 Supplemental 
Statement of the Case.

The Board is also aware of the considerations of the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding the need 
for notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  However, there is no violation in this case.  In the 
October 2005 letter, the veteran was advised of both the type 
of evidence needed to reopen his claim and what was necessary 
to establish entitlement to the claimed benefit.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id. 
  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  New and Material

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

The Board notes that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  This amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's request to reopen was filed prior to that date.  
Therefore, the revised regulation does not apply.  

Under 38 C.F.R. § 3.156(a), (the former provisions which are 
effective in this case because the veteran's claim was 
received prior to August 29, 2001), "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In this case, the veteran's claim of service connection for 
residuals of a right eye disorder was denied in a rating 
decision of the RO in March 1999.  The RO determined that 
there was no medical evidence of record that showed permanent 
residual or chronic disability as a result of the right eye 
injury in service.  The veteran expressed initial 
disagreement with this decision in April 1999 and perfected 
his appeal concerning this issue in June 1999.  In a March 
2001 decision, the Board denied the veteran's claim of 
service connection for residuals of a right eye disorder.  
The Board determined that there was no evidence of residuals 
of a right eye injury sustained during inactive duty 
training.

The veteran did not appeal that Board decision and the Board 
therefore finds that the March 2001 Board decision is final 
under 38 U.S.C.A. § 7105.  The question for the Board now is 
whether new and material evidence has been received by the RO 
in support of the veteran's claim since the issuance of that 
decision.

The evidence of record at the time of the March 2001 decision 
included a May 1992 authorization to receive medical care for 
a right eye injury the veteran sustained during inactive duty 
training.  Also of record was the November 1998 VA 
examination report that noted the veteran's ophthalmology and 
slit lamp examinations were negative.  The veteran reported 
being hit in the right eye by a cord from a generator he was 
working on.  He reported that he did not receive treatment at 
the time of the injury.  There were no noted subsequent 
complaints or findings pertaining to the right eye.  On 
examination, visual fields were full to confrontation and 
there were no noted defects.  The veteran had noted 
uncorrected deficiency in visual acuity in both the right and 
left eye.  Ophthalmology was normal.  There were minor 
drusen's noted in the macula of the right eye; however, there 
was no macular defect detected.  The veteran was diagnosed 
with presbyopia with mixed astigmatism.  The examiner noted 
that the injury did not cause any damage to the right eye.  
The right eye was noted to be normal.

Since the March 2001 rating decision, no medical evidence has 
been presented to support the veteran's claim.  As such, the 
evidentiary record including the veteran's own lay statements 
cannot be found to be more than cumulative or redundant in 
nature or to otherwise be so significant that it must be 
considered in order to fairly decide the merits of the claim.

The veteran's lay assertions are repetitive of the previous 
information in the record.  As a layperson, the veteran is 
competent to describe symptoms capable of lay observation; 
however, he cannot diagnose a current disability or render an 
opinion regarding its etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen the claim for service 
connection.  To this extent, the appeal to reopen the claim 
for service connection must be denied.

III.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A.  Right elbow

The Board has reviewed the veteran's entire claims file and 
finds no competent evidence either during service or 
thereafter, showing complaints, findings or treatment for an 
acquired disability manifested by a right elbow condition.  
The veteran has asserted that he suffers from a right elbow 
disability.  However, he has presented no medical evidence to 
show current disability related thereto, despite the fact 
that he was notified of the requirement of such evidence in 
the October 2005 "duty to assist" letter.  In the absence 
of current disability related to claimed right elbow 
condition, the preponderance of the evidence is against the 
veteran's claims of service connection.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

B.  Gastrointestinal condition  

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.

In the present case, as noted below, the evidence of record 
does not substantiate a causal relationship between the 
medication used to treat the veteran's service-connected 
arthritic disabilities and his claimed gastrointestinal 
disorder.  As such, no action is required to establish the 
"baseline level of severity" of his service-connected 
arthritic disabilities, and the newly enacted provisions of 
38 C.F.R. § 3.310(b) are not directly relevant to this case.  

Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that he has not been notified of the new provisions of 
38 C.F.R. § 3.310(b) to date.  See Bernard v. Brown, 4 Vet. 
App. at 394 (1993).

The Board has reviewed the veteran's service medical records 
and finds one episode of noted abnormal abdomen and viscera 
examination in May 1997.  However, in remaining records there 
is no evidence of complaints of, or treatment for, chronic 
gastrointestinal disorders.

Subsequent to service, VA treatment records are replete with 
reference to complaints of and treatment for gastrointestinal 
disorders.  During a November 1998 VA examination, the 
veteran complained of problems with his stomach.  The 
examiner noted a history of diaphragmatic hernia.  The 
veteran's symptoms were epigastric pain and fullness, which 
was worse on arising.  He also experienced epigastric pain 
and fullness with coughing or heavy lifting.  He took 
Naproxen for his back and knee.  He reported that the 
medication was not bothersome if he ate something when he 
took his medication.  However, he reported that he took 
Motrin in the past and it bothered his stomach.

On examination, the abdomen was soft with no tenderness, 
mass, or palpable organs.  The veteran was diagnosed with 
history of diaphragmatic hernia and epigastric pain.

During an April 2001 VA examination, the veteran reported 
that he had been told he had a hernia, which was evidenced by 
a knot he noticed in his abdomen when he sneezed.  He 
complained that it got tender and sore.  The examiner noted 
the veteran's history of stomach complaints.

On examination, the veteran's abdomen was noted to be obese, 
but soft.  There was questionable mild tenderness in the 
epigastric region, but no masses were palpable.  There were 
no epigastric hernias noted.  Cough impulse was negative.  
Bowel sounds were normal.  The esophagus was reportedly 
normal in form and function.  There was a small hiatal hernia 
noted.  The stomach was normal in form and peristalsis.  
There were no noted gastric ulcers or filling defects.  
Duodenal bulb, duodenal sweep and proximal small bowel were 
unremarkable.  The veteran was diagnosed with small hiatal 
hernia; otherwise, the examination was within normal limits.

During an April 2004 VA examination, the examiner found that 
the abdomen was obese with diastasis recti.  Otherwise there 
was no noted organomegaly.  Bowel sounds were normal and 
there was no abdominal tenderness.

An October 2004 private treatment record indicated the 
veteran had a ventral hernia in the middle of his epigastric 
area since falling from a truck during Desert Storm in 1991.  
The hernia had slowly enlarged and had become more 
symptomatic.  It was worse when the veteran coughed or 
strained.  On examination, the abdomen was nontender and 
soft.  There were no other masses.  There was a reducible 
ventral hernia in the midepigastric area.  The veteran was 
diagnosed with a large reducible symptomatic ventral hernia.  
In November 2004, the veteran underwent a procedure to repair 
this ventral hernia.

In a December 2005 VA examination report, the examiner noted 
the veteran's history of hernia, discovered in 1990 in Saudi 
Arabia.  The veteran reported he had hernia surgery in 
November 2004 after a lump was discovered in his stomach 
accompanied by pain.  He reported since the surgery, the pain 
had improved.  However, he continued to have a daily pain 
over the supraumbilical area.  The pain lasted an hour and 
was sometimes relived with Tylenol.  The pain occurred in the 
morning and had no relation to food.

The veteran denied any history of kidney or peritoneal 
tuberculosis.  He reported that he was diagnosed with 
gastroesophageal reflux disease (GERD) in 1999.  He continued 
to complain of periumbilical pain that he thought was related 
to gastritis.  The examiner noted the veteran was diagnosed 
with H. pylori gastritis in January 2000.  The veteran 
claimed the gastritis was related to the Motrin he was 
prescribed for his disabilities; however, he reported no side 
effects of taking Motrin and did not get any stomachache 
related to the Motrin.

He complained of pain lasting one hour in the morning.  It 
was a supraumbilical pain.  He currently took acid 
medication.  Food did not aggravate his gastritis.  He denied 
any dysphagia or difficulty swallowing food.  He reported 
that the supraumbilical pain was relieved with manual 
pressure on the epigastric area.  Examination of the abdomen 
showed no lesion, supraumbilical area nontender and palpable 
soft mass.  The epigastric area was nontender.  Bowel sounds 
were positive.  No other mass palpated.  There was no ventral 
hernia noted.  The veteran was diagnosed with GERD/hiatal 
hernia status post repair in 2004 and helicobacter pylori 
gastritis more likely than not resolved.  The examiner 
indicated that the veteran most likely had H. pylori 
gastritis in the past; however current testing revealed 
H.pylori was not currently present which made it less likely 
to be the cause of the current periumbilical pain.  The 
examiner opined that the veteran had irritation of scar 
tissue due to hernia repair.  The examiner indicated that the 
veteran had some degree of GERD that required antacid 
therapy.  The examiner stated that Motrin causes an 
alteration of gastric mucosa and not a structural defect such 
as a widening of the muscular hiatus tunnel seen in the most 
common type of hernia.  The examiner opined that Motrin did 
not cause H. pylori because H. pylori was caused by a gram 
negative spiral organism.

In the present case, the only evidence of record supporting 
the veteran's claim is his own lay opinion, as indicated in 
his August 2007 Board hearing and various other lay 
statements.  While the veteran is certainly competent to 
testify to symptoms capable of lay observation, such as pain, 
he has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. at 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for gastrointestinal 
condition, to include as secondary to the medication taken 
for the service-connected arthritic disabilities and this 
claim must be denied.  The Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because as noted the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for residuals of a right eye 
disorder.  

Service connection for claimed right elbow condition is 
denied.

Service connection for a claimed gastrointestinal condition, 
to include as secondary to the medication taken for the 
service-connected arthritic disabilities, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


